Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending.


Specification
The abstract of the disclosure is objected to because in line 5, “includes” should be inserted before “a first layer”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 19 is objected to because of the following informalities: line 1 – “wherein at two” is awkward and should be changed to, for example,  -- wherein at least two --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al (U.S. 2016/0086623) in view of Shimizu et al (U.S. 2014/0146420).
As to claims 1, 4, 9, and 12, Nagasaka discloses magnetic recording head, comprising: a main pole 220; a trailing shield 240; a spin torque layer (STL) 304 disposed between the main pole and the trailing shield; and a multilayer structure disposed between the STL and the trailing shield, the multilayer structure comprising: a first layer in the form of interlayer 306 disposed on the STL, and a second layer structure 308 comprises a negative polarization layer (paragraph 0027 – lines 6 and 7).  
Nagasaka does not expressly disclose the first layer as including a first layer disposed on the STL and a second layer disposed on the first layer.
Shimizu discloses that a magnetic recording head utilizing an STO, an interlayer may be formed from Cu/Cr (paragraph 0054 – lines 1 and 2).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the interlayer 306 of Nagasaka take the form of a Cu sublayer on a Cr sublayer.  The motivation would have been: as evidenced by Shimizu, such a combination for an interlayer was known to assist in providing improved spin torque oscillator efficiency.
As to claim 2, a spacer layer 302 is positioned between the main pole and STL layer.
As to claims 3, 5, 8, 13, and 17-20, the second layer structure 308 is ferromagnetic such as FeCr (paragraph 0027 – lines 15 to 19).
As to claim 6, Nagasaka does not appear to disclose the thickness of interlayer 306.
Shimizu discloses that his interlayer may have a thickness of 0.5 to 50nm (paragraph 0056 of Shimizu).
It would have been obvious to have the Cu/Cr interlayer of Nagasaka in view of Shimizu have a thickness in the range of 3-8 nm.  The motivation would have been: such a thickness was consistent with thickness range values for non-magnetic conductive interlayers in the magnetic recording head art and the values taught by Shimizu, for a magnetic recording head interlayer wherein the head utilizes an STO structure, includes the claimed values within the disclosed range of values.
As to claims 7 and 14, Nagasaka does not appear to disclose the thickness of ferromagnetic second layer structure 308) as being 3-10 nm.
Shimizu discloses thickness values for his STO structure ferromagnetic layers of 0.1 to 20 nm (paragraphs 0052 and 0062).
It would have been obvious to have the ferromagnetic second layer structure of Nagasaka in view of Shimizu have a thickness in the range of 3-10 nm.  The motivation would have been: as evidenced by Shimizu, such thickness were consistent with advantageous thickness range values for ferromagnetic layers  in the magnetic recording head art, and in particular a magnetic recording head utilizing an STO type structure.
As to claims 10 and 11, a negative polarization layer is considered to inherently exhibit a negative interface polarization factor.
	As to claims 15 and 16, Shimizu does not disclose the separate thicknesses for the Cu sublayer and the Cr sublayer of his interlayer.
	It would have been obvious to have the interlayer (first layer) of Nagasaka in view of Shimizu have Cu and Cr sublayers with values of about 1.5 nm.  The motivation would have been: such values would provide a resultant total value within the range disclosed by Shimizu for his interlayer and given that Cu and Cr are both non-magnetic conductive metals, one of ordinary skill in the art would be very likely to consider an embodiment wherein the two sublayers have closely matching thicknesses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Friday, September 30, 2022